 

Exhibit 10.2

 

CONTRIBUTION AGREEMENT

 

This Contribution Agreement (this “Agreement”) dated as of the 22nd day of
November, 2019 (the “Effective Date”), is between ThermoGenesis Holdings Inc., a
Delaware corporation formerly known as Cesca Therapeutics Inc. (“Contributor”),
and ImmuneCyte Life Sciences Inc., a Delaware corporation (the “Company”).

 

1.     Assets. The Company hereby accepts from Contributor, and Contributor
hereby transfers and conveys to the Company, free and clear of all liens,
claims, and encumbrances, all of the assets listed on Exhibit A attached hereto
(the “Assets”).

 

2.     No Representations. The Company is acknowledging that Contributor has not
made, and disclaims any and all, representations and warranties to the Company
with respect to the Assets, other than for Contributor’s representations (made
hereby) that: (i) Contributor has sole, exclusive, good and marketable title
free and clear of all liens to the Assets; and (ii) Contributor has all
requisite corporate power and authority to execute, deliver and perform this
Agreement and the transactions contemplated hereby, without violating any known
third party rights, and when executed by Contributor, the Agreement will be
enforceable against Contributor. The Company agrees that, subject to the
foregoing representations, it is taking the Assets on an “as is”/ “where is”
basis.

 

3.     Further Assurances. From and after the Effective Date, each party shall
take all actions and duly execute and deliver or cause to be executed and
delivered all instruments of sale, conveyance, transfer, assignment, or
assumption, and all notices, releases, acquittances, and other documents that
may be necessary or advisable to consummate the transactions contemplated in
this Agreement, or more fully to sell, convey, transfer, assign, and deliver to
and vest in Purchaser the Assets sold, conveyed, transferred, assigned, and
delivered pursuant hereto or intended so to be.

 

4.     Miscellaneous. This Agreement constitutes the sole and entire agreement
of Contributor and the Company with respect to the matters described herein and
supersedes all prior and contemporaneous understandings and agreements, both
written and oral, with respect to such matters. This Agreement may be amended or
modified only by a written instrument signed by Contributor and the Company.
Neither Contributor nor the Company may assign its rights or obligations
hereunder without the prior written consent of the other. This Agreement shall
be governed and construed in accordance with the laws of the State of Delaware,
without regard to the conflicts of laws principles thereof.

 

 

 

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Contributor and the Company have caused this Agreement to be
executed as of the Effective Date.

 

 

 

 

 

ThermoGenesis Holdings Inc. 

 

ImmuneCyte Life Sciences Inc.

 

   

 

 

 

 

               

 

 

 

 

By: /s/ Jeff Cauble

 

By:

/s/ Billie Ahluwalia

 

Name: Jeff Cauble

 

Name: Billie Ahluwalia

 

Title: Principal Accounting Officer      Title: Principal Accounting Officer  

 

Page 2 of 2

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Patents:

 

CESCA REF.

FILE NUMBER

TITLE

COUNTRY

STATUS

APPL. NO.

FILE DATE

PAT. NO.

GRANT DATE

CALC. EXP. DATE

AMI

P262641.CN-HK.01

RAPID INFUSION OF AUTOLOGOUS BONE MARROW DERIVED STEM CELLS

Hong Kong

Published

16105929.7

May 24, 2016

 

 

 

AMI

P262641.EP.01

RAPID INFUSION OF AUTOLOGOUS BONE MARROW DERIVED STEM CELLS

European Patent Office

To Be Abandoned

14738001.8

Jan 8, 2014

 

 

 

AMI

P262641.US.01

RAPID INFUSION OF AUTOLOGOUS BONE MARROW DERIVED STEM CELLS

U.S.A.

Issued

14/296,360

Jun 4, 2014

9,439,930

Sep 13, 2016

Jan 29, 2033

AMI

P262641.US.02

RAPID INFUSION OF AUTOLOGOUS BONE MARROW DERIVED STEM CELLS

U.S.A.

Issued

14/297,565

Jun 5, 2014

9,402,867

Aug 2, 2016

Jan 12, 2033

AMI

P262641.US.03

RAPID INFUSION OF AUTOLOGOUS BONE MARROW DERIVED STEM CELLS

U.S.A.

Issued

14/297,557

Jun 5, 2014

9,393,269

Jul 19, 2016

Jan 12, 2033

AMI

P262641.WO.01

RAPID INFUSION OF AUTOLOGOUS BONE MARROW DERIVED STEM CELLS

PCT

Completed

PCT/US2014/010745

Jan 8, 2014

 

 

 

AMI

P262641.WO-CN.01

RAPID INFUSION OF AUTOLOGOUS BONE MARROW DERIVED STEM CELLS

China

Issued

201480014602.0

Jan 8, 2014

ZL201480014602.0

Aug 27, 2019

 

AMI

P262641.WO-IN.01

RAPID INFUSION OF AUTOLOGOUS BONE MARROW DERIVED STEM CELLS

India

Pending

7120/DELNP/2015

Jan 8, 2014

 

 

 

AMI

P262641.WO-JP.01

RAPID INFUSION OF AUTOLOGOUS BONE MARROW DERIVED STEM CELLS

Japan

Issued

2015-552751

Jan 8, 2014

6525889

May 17, 2019

 

CLI

P262642.EP.01

INTRAMUSCULAR ADMINISTRATION OF AUTOLOGOUS BONE MARROW FOR TREATMENT

European Patent Office

To Be Abandoned

16789796.6

Apr 28, 2016

 

 

 

CLI

P262642.US.01

INTRAMUSCULAR ADMINISTRATION OF AUTOLOGOUS BONE MARROW FOR TREATMENT

U.S.A.

Completed

62/156,126

May 1, 2015

 

 

May 1, 2016

CLI

P262642.WO.01

INTRAMUSCULAR ADMINISTRATION OF AUTOLOGOUS BONE MARROW FOR TREATMENT

PCT

Completed

PCT/US2016/029863

Apr 28, 2016

 

 

 

CLI

P262642.WO-CN.01

INTRAMUSCULAR ADMINISTRATION OF AUTOLOGOUS BONE MARROW FOR TREATMENT

China

Published

201680038228.7

Apr 28, 2016

 

 

 

CLI

P262642.WO-IN.01

INTRAMUSCULAR ADMINISTRATION OF AUTOLOGOUS BONE MARROW FOR TREATMENT

India

Pending

201717039350

Apr 28, 2016

 

 

 

CLI

P262642.WO-US.01

INTRAMUSCULAR ADMINISTRATION OF AUTOLOGOUS BONE MARROW FOR TREATMENT

U.S.A.

Published

15/571,244

Apr 28, 2016

 

 

Apr 28, 2036

RES-Q

P264021.EP.01

APPARATUS AND METHOD FOR SEPARATING AND ISOLATING COMPONENTS OF A BIOLOGICAL
FLUID

European Patent Office

Issued

08878638.9

Dec 4, 2008

2376232

Mar 22, 2017

 

RES-Q

P264021.EP-DE.01

APPARATUS AND METHOD FOR SEPARATING AND ISOLATING COMPONENTS OF A BIOLOGICAL
FLUID

Germany

Issued

08878638.9

Dec 4, 2008

602008049404.7

Mar 22, 2017

 

 

Exhibit A Page 1 of 9

--------------------------------------------------------------------------------

 

 

CESCA REF.

FILE NUMBER

TITLE

COUNTRY

STATUS

APPL. NO.

FILE DATE

PAT. NO.

GRANT DATE

CALC. EXP. DATE

RES-Q

P264021.EP-FR.01

APPARATUS AND METHOD FOR SEPARATING AND ISOLATING COMPONENTS OF A BIOLOGICAL
FLUID

France

Issued

08878638.9

Dec 4, 2008

2376232

Mar 22, 2017

 

RES-Q

P264021.EP-GB.01

APPARATUS AND METHOD FOR SEPARATING AND ISOLATING COMPONENTS OF A BIOLOGICAL
FLUID

UK

Issued

08878638.9

Dec 4, 2008

2376232

Mar 22, 2017

 

RES-Q

P264021.EP-HK.01

APPARATUS AND METHOD FOR SEPARATING AND ISOLATING COMPONENTS OF A BIOLOGICAL
FLUID

Hong Kong

Issued

12103643.1

Dec 4, 2008

1163009

Jun 1, 2018

 

RES-Q

P264021.WO.01

APPARATUS AND METHOD FOR SEPARATING AND ISOLATING COMPONENTS OF A BIOLOGICAL
FLUID

PCT

Completed

PCT/US2008/013377

Dec 4, 2008

 

 

 

RES-Q

P264021.WO-CN.01

APPARATUS AND METHOD FOR SEPARATING AND ISOLATING COMPONENTS OF A BIOLOGICAL
FLUID

China

Issued

200880132763.4

Dec 4, 2008

200880132763.4

Jul 22, 2015

 

RES-Q

P264021.WO-JP.01

APPARATUS AND METHOD FOR SEPARATING AND ISOLATING COMPONENTS OF A BIOLOGICAL
FLUID

Japan

Abandoned

2011-539483

Dec 4, 2008

5355707

Aug 20, 2013

 

RES-Q

P264021.WO-JP.02

APPARATUS AND METHOD FOR SEPARATING AND ISOLATING COMPONENTS OF A BIOLOGICAL
FLUID

Japan

Issued

2013-147790

Dec 4, 2008

5714063

Mar 20, 2015

 

RES-Q

P264021.WO-KR.01

APPARATUS AND METHOD FOR SEPARATING AND ISOLATING COMPONENTS OF A BIOLOGICAL
FLUID

Republic of Korea

Issued

10-2011-7015481

Dec 4, 2008

10-1609226

Mar 30, 2016

 

RES-Q

P264021.WO-MX.01

APPARATUS AND METHOD FOR SEPARATING AND ISOLATING COMPONENTS OF A BIOLOGICAL
FLUID

Mexico

Issued

MXA/2011/005876

Dec 4, 2008

329045

Mar 30, 2015

 

RES-Q

P264021.WO-MX.02

APPARATUS AND METHOD FOR SEPARATING AND ISOLATING COMPONENTS OF A BIOLOGICAL
FLUID

Mexico

Pending

MX/A/2014/009681

Dec 4, 2008

 

 

 

RES-Q

P264022.US.01

APPARATUS AND METHOD FOR SEPARATING AND ISOLATING COMPONENTS OF A BIOLOGICAL
FLUID

U.S.A.

Issued

12/315,722

Dec 4, 2008

8,177,072

May 15, 2012

Dec 4, 2028

RES-Q

P264022.US.02

APPARATUS AND METHOD FOR SEPARATING AND ISOLATING COMPONENTS OF A BIOLOGICAL
FLUID

U.S.A.

Issued

13/374,988

Jan 24, 2012

8,511,479

Aug 20, 2013

Dec 4, 2028

RES-Q

P264022.US.03

APPARATUS AND METHOD FOR SEPARATING AND ISOLATING COMPONENTS OF A BIOLOGICAL
FLUID

U.S.A.

Issued

13/374,983

Jan 26, 2012

8,506,823

Aug 13, 2013

Dec 4, 2028

RES-Q

P264022.US.04

APPARATUS AND METHOD FOR SEPARATING AND ISOLATING COMPONENTS OF A BIOLOGICAL
FLUID

U.S.A.

Issued

13/506,145

Mar 30, 2012

8,511,480

Aug 20, 2013

Dec 4, 2028

RES-Q

P264022.US.05

APPARATUS AND METHOD FOR SEPARATING AND ISOLATING COMPONENTS OF A BIOLOGICAL
FLUID

U.S.A.

Issued

13/969,313

Aug 16, 2013

9,375,661

Jun 28, 2016

Dec 4, 2028

CXP

P264348.EP.01

Devices and Methods for Bio-Processing Cellular Samples

European Patent Office

Pending

18736645.5

Jan 8, 2018

 

 

 

CXP

P264348.US.01

Devices and Methods for Bio-Processing Cellular Samples

U.S.A.

Completed

62/443,785

Jan 8, 2017

 

 

Jan 8, 2018

CXP

P264348.WO.01

Devices and Methods for Bio-Processing Cellular Samples

PCT

Expired

PCT/US2018/012817

Jan 8, 2018

 

 

 

CXP

P264348.WO-CN.01

Devices and Methods for Bio-Processing Cellular Samples

China

Pending

201880016661.X

Jan 8, 2018

 

 

 

CXP

P264348.WO-US.01

Devices and Methods for Bio-Processing Cellular Samples

U.S.A.

Pending

16/475,952

Jan 8, 2018

 

 

Jan 8, 2038

 

Exhibit A Page 2 of 9

--------------------------------------------------------------------------------

 

 

Trademarks:

 

T262473.IB.01

499658-00033

Cesca Therapeutics Inc.

CESCA THERAPEUTICS

International Bureau

(WIPO)

Registered

To Be Abandoned

1209995

May 6, 2014

1209995

May 6, 2014

 

010:

Medical devices and equipment, namely, containers sold empty for storing and
thawing thermolabile products in the nature of blood, blood plasma, and
derivatives from blood and fibrinogen.

 

T262472.US.01

499658-00013

Cesca Therapeutics, Inc.

CESCA THERAPEUTICS

United States of

America

Registered

 

86/310,884

Jun 16, 2014

5200261

May 9, 2017

 

010:

Medical devices and equipment, namely, automated blood and bone marrow
processing systems comprised of electromechanical cell purification modules and
companion disposable products, namely, polymer based sterilized medical bag sets
comprised of a plasma bag, red blood cell bag and final product storage bag all
sold empty and interconnected through a valve that enables the separation,
processing and preservation of cell and tissue therapy products.

 

T262455.US.01

499658-00020

Cesca Therapeutics, Inc.

CESCA THERAPEUTICS & Design

[logo2.jpg]

 

United States of

America

Registered

 

86/310,928

Jun 16, 2014

5200262

May 9, 2017

 

010:

Medical devices and equipment, namely, automated blood and bone marrow
processing systems comprised of electromechanical cell purification modules and
companion disposable products, namely, polymer based sterilized medical bag sets
comprised of a plasma bag, red blood cell bag and final product storage bag all
sold empty and interconnected through a valve that enables the separation,
processing and preservation of cell and tissue therapy products.

       

T262476.IB-EM.01

499658-00031

Cesca Therapeutics, Inc.

RES-Q

European Union

Registered

 

1093048

Sep 2, 2011

1093048

Aug 22, 2012

 

010:

Medical device that is used for isolation and capturing of biological cells from
fluids and aspirates from humans.

 

T264223.IN.01

499658-00089

Cesca Therapeutics Inc.

RES-Q

India

Opposed

To Be Abandoned

2219946

Oct 14, 2011

 

 

010:

Medical device that is used for isolation and capturing of biological cells from
fluids and aspirates from humans.

 

T262476.IB.01

499658-00031

Cesca Therapeutics, Inc.

RES-Q

International Bureau

(WIPO)

Registered

 

1093048

Sep 2, 2011

1093048

Sep 2, 2011

 

010:

Medical device that is used for isolation and capturing of biological cells from
fluids and aspirates from humans.

 

Note: The lists above contain patents and trademarks for Res-Q. As part of a
settlement agreement with Harvest (Terumo BCT) in an intellectual property
infringement suit signed in June 2015, the Company has relinquished its rights
to manufacture or sell Res-Q products in the United States. With the inclusion
of these patents and trademarks, both parties agree that the joint venture has
no right to and will not manufacture or sell Res-Q in the United States.
Additionally, if the joint venture violates the settlement, it agrees to
indemnify the Company of any potential legal ramifications.

 

Exhibit A Page 3 of 9

 